DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 06/10/2022. Claims 1-20 are currently pending and being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "compressor bleed air produced by a turbojet" (claims 5, 11, and 17), "turbine of a turbocharger" (claims 6, 12, and 18), "compressor of a turbocharger" (claims 6, 12, and 18), and cylinder (claims 19 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 5: “a passage” is believed to be in error for --a first passage-- (see claim 9, which recites “a second passage”, and claim 10, which recites “the first passage”)
Claim 7, lines 6 and 11: “the passage” (two instances) is believed to be in error for --the first passage-- (see claim 9, which recites “the second passage”, and claim 10, which recites “the first passage”)
Claim 7, line 6: “a wall” is believed to be in error for --a first wall-- (see claim 9, which recites “a second wall”)
Claim 7, lines 9 and 11: “the wall” (two instances) is believed to be in error for --the first wall-- (see claim 9, which recites “the second wall”)
Claim 7, lines 10-11: “the constricting element” (two instances) is believed to be in error for -- the first constricting element--
Appropriate correction is required.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 17/853,665. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/853,665 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,641,204 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/853,665) claims are broader in at least one aspect and do not recite additional features claimed in the patent (10,641,204) claims.
For claims 1, 7, and 13:
Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the patent claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the present application claims.
Patent (10,641,204) claim 1
Present application (17/853,665) claim 1
A propulsion system coupled to a vehicle, the system comprising:

a diffusing structure;

a conduit portion configured to introduce to the diffusing structure through a first passage a primary fluid produced by the vehicle, the first passage being defined by a first wall, wherein the diffusing structure comprises a terminal end configured to provide egress from the system for the introduced primary fluid;

a first constricting element disposed adjacent the first wall; and

an actuating apparatus coupled to the first constricting element and configured to urge the first constricting element toward the first wall, thereby reducing the cross-sectional area of the first passage, wherein the actuating apparatus comprises:

a first translating component configured to engage the first constricting element and configured to move translationally, and
a first rotational component coupled to the first translating component and configured to move rotationally.
A propulsion system coupled to a vehicle, the system comprising:

a diffusing structure;

a conduit portion configured to introduce to the diffusing structure through a first passage a primary fluid produced by the vehicle, the first passage being defined by a first wall, wherein the diffusing structure comprises a terminal end configured to provide egress from the system for the introduced primary fluid;

a first constricting element disposed adjacent the first wall; and

an actuating apparatus coupled to the first constricting element and configured to urge the first constricting element toward the first wall, thereby reducing the cross-sectional area of the first passage.
Patent (10,641,204) claim 6
Present application (17/853,665) claim 7
A propulsion system coupled to a vehicle, the system comprising:

a diffusing structure;

an intake structure coupled to the diffusing structure and configured to introduce to the diffusing structure a secondary fluid accessible to the vehicle, the intake structure including a conduit portion configured to introduce to the diffusing structure through a passage a primary fluid produced by the vehicle, the passage being defined by a wall, wherein the diffusing structure comprises a terminal end configured to provide egress from the system for the introduced primary fluid and secondary fluid;

a first constricting element disposed adjacent the wall; and

an actuating apparatus coupled to the constricting element and configured to urge the constricting element toward the wall, thereby reducing the cross-sectional area of the passage, wherein the actuating apparatus comprises:

a first translating component configured to engage the first constricting element and configured to move translationally, and

a first rotational component coupled to the first translating component and configured to move rotationally.
A propulsion system coupled to a vehicle, the system comprising:

a diffusing structure;

an intake structure coupled to the diffusing structure and configured to introduce to the diffusing structure a secondary fluid accessible to the vehicle, the intake structure including a conduit portion configured to introduce to the diffusing structure through a passage a primary fluid produced by the vehicle, the passage being defined by a wall, wherein the diffusing structure comprises a terminal end configured to provide egress from the system for the introduced primary fluid and secondary fluid;

a first constricting element disposed adjacent the wall; and

an actuating apparatus coupled to the constricting element and configured to urge the constricting element toward the wall, thereby reducing the cross-sectional area of the passage.
Patent (10,641,204) claim 11
Present application (17/853,665) claim 13
A vehicle comprising:

a primary-fluid source;

a diffusing structure;

a conduit portion configured to introduce to the diffusing structure through a first passage a primary fluid produced by the source, the first passage being defined by a first wall, wherein the diffusing structure comprises a terminal end configured to provide egress from the system for the introduced primary fluid;

a first constricting element disposed adjacent the first wall; and

an actuating apparatus coupled to the first constricting element and configured to urge the first constricting element toward the first wall, thereby reducing the cross-sectional area of the first passage, wherein the actuating apparatus comprises:

a first translating component configured to engage the first constricting element and configured to move translationally; and

a first rotational component coupled to the first translating component and configured to move rotationally.
A vehicle comprising:

a primary-fluid source;

a diffusing structure;

a conduit portion configured to introduce to the diffusing structure through a first passage a primary fluid produced by the source, the first passage being defined by a first wall, wherein the diffusing structure comprises a terminal end configured to provide egress from the system for the introduced primary fluid;

a first constricting element disposed adjacent the first wall; and

an actuating apparatus coupled to the first constricting element and configured to urge the first constricting element toward the first wall, thereby reducing the cross-sectional area of the first passage.


Thus, it is apparent, for the broadening aspect, that the patent claims 1, 6, and 11 include features that are not in present application claims 1, 7, and 13, respectively. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent of an application containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since the present application claims 1, 7, and 13 are anticipated by the patent claims 1, 6, and 11, with respect to the broadening aspect, then present application claims 1, 7, and 13 are obvious over patent claims 1, 6, and 11 with respect to the broadening aspect.
For dependent claims 2, 8, and 14, the recited limitations are also contained in patent claims 1, 6, and 11, respectively.
For dependent claims 3-6, 9-12, and 15-20, the recited limitations are also contained in patent claims 2-5, 7-10, and 12-17, respectively.
Claims 1-4 and 7-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,396,896 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/853,665) claims are broader in at least one aspect and do not recite additional features claimed in the patent (11,396,896) claims.
For claims 1, 7, and 13:
Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the patent claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the present application claims.
Patent (11,396,896) claim 1
Present application (17/853,665) claim 1
A propulsion system coupled to a vehicle, the propulsion system comprising:

a diffusing structure;

a conduit portion configured to introduce to the diffusing structure through a first passage a primary fluid produced by the vehicle, wherein the diffusing structure comprises a terminal end configured to provide egress from the propulsion system for the introduced primary fluid;

a first constricting element disposed adjacent a first wall, the first passage being defined by the first wall and the first constricting element; and

an actuating apparatus coupled to the first constricting element and configured to urge the first constricting element toward the first wall, thereby reducing a cross-sectional area of the first passage,

wherein the actuating apparatus comprises:

a first translating component configured to engage the first constricting element and configured to move translationally and perpendicularly relative to movement of the first constricting element; and

a first rotational component coupled to the first translating component and the first constricting element,

wherein movement of the first translating component rotates the first rotational component, thereby urging the first constricting element toward the first wall.
A propulsion system coupled to a vehicle, the system comprising:

a diffusing structure;

a conduit portion configured to introduce to the diffusing structure through a first passage a primary fluid produced by the vehicle, the first passage being defined by a first wall, wherein the diffusing structure comprises a terminal end configured to provide egress from the system for the introduced primary fluid;

a first constricting element disposed adjacent the first wall; and

an actuating apparatus coupled to the first constricting element and configured to urge the first constricting element toward the first wall, thereby reducing the cross-sectional area of the first passage.
Patent (11,396,896) claim 4
Present application (17/853,665) claim 7
A propulsion system coupled to a vehicle, the propulsion system comprising:

a diffusing structure;

an intake structure coupled to the diffusing structure and configured to introduce to the diffusing structure a secondary fluid accessible to the vehicle, the intake structure including a conduit portion configured to introduce to the diffusing structure through a passage a primary fluid produced by the vehicle, the passage being defined by a wall, wherein the diffusing structure comprises a terminal end configured to provide egress from the propulsion system for the introduced primary fluid and secondary fluid;

a first constricting element disposed adjacent the wall; and

an actuating apparatus coupled to the constricting element and configured to urge the first constricting element toward the wall, thereby reducing a cross-sectional area of the passage,

wherein the actuating apparatus comprises:

a first translating component configured to engage the first constricting element and configured to move translationally and perpendicularly relative to movement of the first constricting element; and

a first rotational component coupled to the first translating component and the first constricting element,

wherein movement of the first translating component rotates the first rotational component, thereby urging the first constricting element toward the wall.
A propulsion system coupled to a vehicle, the system comprising:

a diffusing structure;

an intake structure coupled to the diffusing structure and configured to introduce to the diffusing structure a secondary fluid accessible to the vehicle, the intake structure including a conduit portion configured to introduce to the diffusing structure through a passage a primary fluid produced by the vehicle, the passage being defined by a wall, wherein the diffusing structure comprises a terminal end configured to provide egress from the system for the introduced primary fluid and secondary fluid;

a first constricting element disposed adjacent the wall; and

an actuating apparatus coupled to the constricting element and configured to urge the constricting element toward the wall, thereby reducing the cross-sectional area of the passage.
Patent (11,396,896) claim 9
Present application (17/853,665) claim 13
A vehicle comprising

a primary-fluid source;

a diffusing structure;

a conduit portion configured to introduce to the diffusing structure through a first passage a primary fluid produced by the source, wherein the diffusing structure comprises a terminal end configured to provide egress from the vehicle for the introduced primary fluid;

a first constricting element disposed adjacent a first wall, the first passage being defined by the first wall and the first constricting element; and

an actuating apparatus coupled to the first constricting element and configured to urge the first constricting element toward the first wall, thereby reducing a cross-sectional area of the first passage,

wherein the actuating apparatus comprises:

a first translating component configured to engage the first constricting element and configured to move translationally and perpendicularly relative to movement of the first constricting element; and

a first rotational component coupled to the first translating component and the first constricting element,

wherein movement of the first translating component rotates the first rotational component, thereby urging the first constricting element toward the first wall.
A vehicle comprising:

a primary-fluid source;

a diffusing structure;

a conduit portion configured to introduce to the diffusing structure through a first passage a primary fluid produced by the source, the first passage being defined by a first wall, wherein the diffusing structure comprises a terminal end configured to provide egress from the system for the introduced primary fluid;

a first constricting element disposed adjacent the first wall; and

an actuating apparatus coupled to the first constricting element and configured to urge the first constricting element toward the first wall, thereby reducing the cross-sectional area of the first passage.


Thus, it is apparent, for the broadening aspect, that the patent claims 1, 4, and 9 include features that are not in present application claims 1, 7, and 13, respectively. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent of an application containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since the present application claims 1, 7, and 13 are anticipated by the patent claims 1, 4, and 9, with respect to the broadening aspect, then present application claims 1, 7, and 13 are obvious over patent claims 1, 4, and 9 with respect to the broadening aspect.
For dependent claims 2, 8, and 14, the recited limitations are also contained in patent claims 1, 4, and 9, respectively.
For dependent claims 3-4, 9-12, and 15-16, the recited limitations are also contained in patent claims 2-3, 5-8, and 10-11, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10, 13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (U.S. 5,996,936).
Regarding claim 1, Mueller teaches the invention as claimed: (Figures 1 and 3-5) a propulsion system (10 – Figure 1) coupled to a vehicle (Col. 2, ll. 41-42: “turbofan aircraft gas turbine engine 10”), the system (10) comprising:
a diffusing structure (the structure of 40, extending from 38b to 40b – Figures 3-5);
a conduit portion (44 – Figures 3-5) configured to introduce to the diffusing structure (40) through a first passage (46 – Figures 3-5) a primary fluid (34b – Figures 1, 3, and 4) produced by the vehicle (10), the first passage (46) being defined by a first wall (46b – Figures 3-5), wherein the diffusing structure (40) comprises a terminal end (40b – Figure 3) configured to provide egress from the system (10) for the introduced primary fluid (34b);
a first constricting element (48 – Figures 4 and 5) disposed adjacent the first wall (46b); and
an actuating apparatus (linear actuator 50 – Figures 3 and 5) coupled to the first constricting element (48) and configured to urge the first constricting element (48) toward the first wall (46b), thereby reducing the cross-sectional area of the first passage (46) – (Col. 4, ll. 43-48).
Regarding claim 4, Mueller teaches the invention as claimed and as discussed above for claim 1, and Mueller further teaches (Figure 4) a convex surface (46a) coupled to the diffusing structure (40, including 38b), wherein the conduit portion (44) is configured to introduce the primary fluid (34b) to the convex surface (46a) through the first passage (46).
Regarding claim 7, Mueller teaches the invention as claimed: (Figures 1 and 3-5) a propulsion system (10 – Figure 1) coupled to a vehicle (Col. 2, ll. 41-42: “turbofan aircraft gas turbine engine 10”), the system (10) comprising:
a diffusing structure (the structure of 40, extending from 38b to 40b – Figures 3-5);
an intake structure (12) coupled to the diffusing structure (40) and configured to introduce to the diffusing structure (40) a secondary fluid (36) accessible to the vehicle (10), the intake structure (12) including a conduit portion (44 – Figures 3-5) configured to introduce to the diffusing structure (40) through a passage (46 – Figures 3-5) a primary fluid (34b – Figures 1, 3, and 4) produced by the vehicle (10), the first passage (46) being defined by a first wall (46b – Figures 3-5), wherein the diffusing structure (40) comprises a terminal end (40b – Figure 3) configured to provide egress from the system (10) for the introduced primary fluid (34b) and secondary fluid (36);
a first constricting element (48 – Figures 4 and 5) disposed adjacent the first wall (46b); and
an actuating apparatus (linear actuator 50 – Figures 3 and 5) coupled to the constricting element (48) and configured to urge the constricting element (48) toward the wall (46b), thereby reducing the cross-sectional area of the passage (46) – (Col. 4, ll. 43-48).
Regarding claim 10, Mueller teaches the invention as claimed and as discussed above for claim 7, and Mueller further teaches (Figure 4) a convex surface (46a) coupled to the diffusing structure (40, including 38b), wherein the conduit portion (44) is configured to introduce the primary fluid (34b) to the convex surface (46a) through the first passage (46).
Regarding claim 13, Mueller teaches the invention as claimed: (Figures 1 and 3-5) a vehicle (Col. 2, ll. 41-42: “turbofan aircraft gas turbine engine 10”) comprising:
a primary-fluid source (Col. 3, ll. 1-2, “inlet air”);
a diffusing structure (the structure of 40, extending from 38b to 40b – Figures 3-5);
a conduit portion (44 – Figures 3-5) configured to introduce to the diffusing structure (40) through a first passage (46 – Figures 3-5) a primary fluid (34b – Figures 1, 3, and 4) produced by the source, the first passage (46) being defined by a first wall (46b – Figures 3-5), wherein the diffusing structure (40) comprises a terminal end (40b – Figure 3) configured to provide egress from the system (10) for the introduced primary fluid (34b);
a first constricting element (48 – Figures 4 and 5) disposed adjacent the first wall (46b); and
an actuating apparatus (linear actuator 50 – Figures 3 and 5) coupled to the first constricting element (48) and configured to urge the first constricting element (48) toward the first wall (46b), thereby reducing the cross-sectional area of the first passage (46) – (Col. 4, ll. 43-48).
Regarding claim 16, Mueller teaches the invention as claimed and as discussed above for claim 13, and Mueller further teaches (Figure 4) a convex surface (46a) coupled to the diffusing structure (40, including 38b), wherein the conduit portion (44) is configured to introduce the primary fluid (34b) to the convex surface (46a) through the first passage (46).
Regarding claim 20, Mueller teaches the invention as claimed and as discussed above for claim 13, and Mueller further teaches (Figure 2) a cylinder (30), wherein the diffusing structure (40) is located downstream (as shown in Figure 2) of the cylinder (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. 5,996,936), in view of Vauchel (U.S. 2010/0192715 A1).
Regarding claim 2, Mueller teaches the invention as claimed and as discussed above for claim 1, and Mueller further teaches (Figure 5) the actuating apparatus (50) comprises:
a first translating component (50a) configured to engage the first constricting element (48) and configured to move translationally; and
a first rotational component (50) coupled to the first translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.
However, Mueller does not explicitly teach that his linear actuator comprises a first rotational component.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a first rotational component (103) for converting rotational motion into translational movement (p. [0071], ll. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller by including a first rotational component in the linear actuator, because it was known that linear actuators comprise rotational components for converting rotational motion into translational movement, as taught by Vauchel (p. [0071], ll. 1-7).
Regarding claim 3, Mueller, in view of Vauchel as discussed so far, teaches the invention as claimed and as discussed above for claim 2, and Mueller further teaches (Figures 3-5) the conduit portion (44) is further configured to introduce the primary fluid (34b – Figures 3 and 4) to the diffusing structure (40) through a second passage (46 – as shown in Figure 3, there are two passages 46, one on top and the other on the bottom), the second passage (46) being defined by a second wall (46b),
the system (10 – Figure 1) further comprises a second constricting element (48a – Figure 5) disposed adjacent the second wall (46b), whereby the actuating apparatus (50) is coupled to the second constricting element (48a – Col. 4, ll. 32-37: the valve 48 may be formed in two halves having separate end flanges) and configured to urge the second constricting element (48a) toward the second wall (46b), thereby reducing the cross-sectional area of the second passage (46), and
the actuating apparatus (50) further comprises:-8-FOSTER PEPPER PLLC
16579 1111 THIRD AVENUE, SUITE 3000CUSTOMER NUMBER SEATTLE, WASHINGTON 98101-3299PHONE (206) 447-4400 FAx (206) 447-9700a second translating component (output rods 50a) configured to engage the second constricting element (48a) and configured to move translationally;
a second rotational component coupled to the second translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.
However, Mueller, in view of Vauchel as discussed so far, does not explicitly teach that his linear actuator comprises a second rotational component and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a second rotational component (104) for converting rotational motion into translational movement (p. [0071], ll. 1-7) and a lever element (109) coupled to the first (103) and second rotational components (104) and configured to rotate the first (103) and second (104) rotational components in unison.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller, in view of Vauchel as discussed so far, by including a second rotational component in the linear actuator and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison, because it was known that linear actuators comprise rotational components for converting rotational motion into translational movement and levers configured to rotate first and second rotational components in unison, as taught by Vauchel (p. [0071], ll. 1-7).
Regarding claim 8, Mueller teaches the invention as claimed and as discussed above for claim 7, and Mueller further teaches (Figure 5) the actuating apparatus (50) comprises:
a first translating component (50a) configured to engage the first constricting element (48) and configured to move translationally; and
a first rotational component (50) coupled to the first translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.
However, Mueller does not explicitly teach that his linear actuator comprises a first rotational component.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a first rotational component (103) for converting rotational motion into translational movement (p. [0071], ll. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller by including a first rotational component in the linear actuator, because it was known that linear actuators comprise rotational components for converting rotational motion into translational movement, as taught by Vauchel (p. [0071], ll. 1-7).
Regarding claim 9, Mueller, in view of Vauchel as discussed so far, teaches the invention as claimed and as discussed above for claim 8, and Mueller further teaches (Figures 3-5) the conduit portion (44) is further configured to introduce the primary fluid (34b – Figures 3 and 4) to the diffusing structure (40) through a second passage (46 – as shown in Figure 3, there are two passages 46, one on top and the other on the bottom), the second passage (46) being defined by a second wall (46b),
the system (10 – Figure 1) further comprises a second constricting element (48a – Figure 5) disposed adjacent the second wall (46b), whereby the actuating apparatus (50) is coupled to the second constricting element (48a – Col. 4, ll. 32-37: the valve 48 may be formed in two halves having separate end flanges) and configured to urge the second constricting element (48a) toward the second wall (46b), thereby reducing the cross-sectional area of the second passage (46), and
the actuating apparatus (50) further comprises:-8-FOSTER PEPPER PLLC
16579 1111 THIRD AVENUE, SUITE 3000CUSTOMER NUMBER SEATTLE, WASHINGTON 98101-3299PHONE (206) 447-4400 FAx (206) 447-9700a second translating component (output rods 50a) configured to engage the second constricting element (48a) and configured to move translationally;
a second rotational component coupled to the second translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.
However, Mueller, in view of Vauchel as discussed so far, does not explicitly teach that his linear actuator comprises a second rotational component and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a second rotational component (104) for converting rotational motion into translational movement (p. [0071], ll. 1-7) and a lever element (109) coupled to the first (103) and second rotational components (104) and configured to rotate the first (103) and second (104) rotational components in unison.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller, in view of Vauchel as discussed so far, by including a second rotational component in the linear actuator and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison, because it was known that linear actuators comprise rotational components for converting rotational motion into translational movement and levers configured to rotate first and second rotational components in unison, as taught by Vauchel (p. [0071], ll. 1-7).
Regarding claim 14, Mueller teaches the invention as claimed and as discussed above for claim 13, and Mueller further teaches (Figure 5) the actuating apparatus (50) comprises:
a first translating component (50a) configured to engage the first constricting element (48) and configured to move translationally; and
a first rotational component (50) coupled to the first translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.
However, Mueller does not explicitly teach that his linear actuator comprises a first rotational component.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a first rotational component (103) for converting rotational motion into translational movement (p. [0071], ll. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller by including a first rotational component in the linear actuator, because it was known that linear actuators comprise rotational components for converting rotational motion into translational movement, as taught by Vauchel (p. [0071], ll. 1-7).
Regarding claim 15, Mueller, in view of Vauchel as discussed so far, teaches the invention as claimed and as discussed above for claim 14, and Mueller further teaches (Figures 3-5) the conduit portion (44) is further configured to introduce the primary fluid (34b – Figures 3 and 4) to the diffusing structure (40) through a second passage (46 – as shown in Figure 3, there are two passages 46, one on top and the other on the bottom), the second passage (46) being defined by a second wall (46b),
the system (10 – Figure 1) further comprises a second constricting element (48a – Figure 5) disposed adjacent the second wall (46b), whereby the actuating apparatus (50) is coupled to the second constricting element (48a – Col. 4, ll. 32-37: the valve 48 may be formed in two halves having separate end flanges) and configured to urge the second constricting element (48a) toward the second wall (46b), thereby reducing the cross-sectional area of the second passage (46), and
the actuating apparatus (50) further comprises:-8-FOSTER PEPPER PLLC
16579 1111 THIRD AVENUE, SUITE 3000CUSTOMER NUMBER SEATTLE, WASHINGTON 98101-3299PHONE (206) 447-4400 FAx (206) 447-9700a second translating component (output rods 50a) configured to engage the second constricting element (48a) and configured to move translationally;
a second rotational component coupled to the second translating component (50a) and configured to move rotationally. It is noted that linear actuators typically include rotational components to convert rotational motion into translational motion.
However, Mueller, in view of Vauchel as discussed so far, does not explicitly teach that his linear actuator comprises a second rotational component and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison.
Vauchel teaches (Figure 2) a linear actuator (100) comprising a second rotational component (104) for converting rotational motion into translational movement (p. [0071], ll. 1-7) and a lever element (109) coupled to the first (103) and second rotational components (104) and configured to rotate the first (103) and second (104) rotational components in unison.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller, in view of Vauchel as discussed so far, by including a second rotational component in the linear actuator and a lever element coupled to the first and second rotational components and configured to rotate the first and second rotational components in unison, because it was known that linear actuators comprise rotational components for converting rotational motion into translational movement and levers configured to rotate first and second rotational components in unison, as taught by Vauchel (p. [0071], ll. 1-7).
Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. 5,996,936), in view of Reznick (U.S. 4,448,354).
Regarding claim 5, Mueller teaches the invention as claimed and as discussed above for claim 1, except for the primary fluid comprising compressor bleed air produced by a turbojet. It is noted that Mueller teaches the primary fluid comprising “compressed bypass air” (34b).
Reznick teaches (Figure 1) a similar propulsion system (10) comprising a plurality of discrete primary nozzles (22) for injecting a primary flow of air from a primary source of fluid, wherein the primary source of fluid may be high velocity jets of compressed engine bleed air (Col. 1, ll. 58-60) produced by a turbojet (Col. 1, l. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller by substituting compressor bleed air produced by a turbojet for compressed bypass air, because it has been held that simple substitution of one known element (in this case, compressor bleed air produced by a turbojet, as taught by Reznick) for another (in this case, compressed bypass air, as taught by Mueller) to obtain predictable results (in this case, having the propulsion system of Mueller use compressor bleed air produced by a turbojet for its primary fluid) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) (B).
Regarding claim 11, Mueller teaches the invention as claimed and as discussed above for claim 7, except for the primary fluid comprising compressor bleed air produced by a turbojet. It is noted that Mueller teaches the primary fluid comprising “compressed bypass air” (34b).
Reznick teaches (Figure 1) a similar propulsion system (10) comprising a plurality of discrete primary nozzles (22) for injecting a primary flow of air from a primary source of fluid, wherein the primary source of fluid may be high velocity jets of compressed engine bleed air (Col. 1, ll. 58-60) produced by a turbojet (Col. 1, l. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller by substituting compressor bleed air produced by a turbojet for compressed bypass air, because it has been held that simple substitution of one known element (in this case, compressor bleed air produced by a turbojet, as taught by Reznick) for another (in this case, compressed bypass air, as taught by Mueller) to obtain predictable results (in this case, having the propulsion system of Mueller use compressor bleed air produced by a turbojet for its primary fluid) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) (B).
Regarding claim 17, Mueller teaches the invention as claimed and as discussed above for claim 13, and Mueller further teaches the vehicle (10) comprises a turbojet (Col. 2, ll. 42-43, “turbofan aircraft gas turbine engine 10”, which is a turbojet).
However, Mueller does not teach the primary fluid comprises compressor bleed air produced by the turbojet. It is noted that Mueller teaches the primary fluid comprising “compressed bypass air” (34b).
Reznick teaches (Figure 1) a similar propulsion system (10) comprising a plurality of discrete primary nozzles (22) for injecting a primary flow of air from a primary source of fluid, wherein the primary source of fluid may be high velocity jets of compressed engine bleed air (Col. 1, ll. 58-60) produced by a turbojet (Col. 1, l. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller by substituting compressor bleed air produced by the turbojet for compressed bypass air, because it has been held that simple substitution of one known element (in this case, compressor bleed air produced by a turbojet, as taught by Reznick) for another (in this case, compressed bypass air, as taught by Mueller) to obtain predictable results (in this case, having the propulsion system of Mueller use compressor bleed air produced by a turbojet for its primary fluid) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) (B).
Claims 6, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. 5,996,936), in view of Sperry (U.S. 2014/0053815 A1).
Regarding claim 6, Mueller teaches the invention as claimed and as discussed above for claim 1, except for the diffusing structure being positioned downstream of a turbine of a turbocharger of the vehicle, and the primary fluid being supplied by the compressor of the turbocharger. It is noted that Mueller teaches a turbine (24) and a compressor (18) of a gas turbine engine (10), but does not teach that the turbine and compressor is of a turbocharger.
Sperry teaches (Figure 1) a similar diffusing structure (30) is positioned downstream of a turbine (44) of a turbocharger (50) of a vehicle (10), and the primary fluid (AIR – Figure 2) is supplied by the compressor (28) of the turbocharger (50) – (p. [0032], ll. 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller by substituting a turbocharger for a gas turbine engine, because it has been held that simple substitution of one known element (in this case, a turbocharger, as taught by Sperry) for another (in this case, a gas turbine engine, as taught by Mueller) to obtain predictable results (in this case, a turbocharger comprising the propulsion system of Mueller) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) (B).
Regarding claim 12, Mueller teaches the invention as claimed and as discussed above for claim 7, except for the diffusing structure being positioned downstream of a turbine of a turbocharger of the vehicle, and the primary fluid being supplied by the compressor of the turbocharger. It is noted that Mueller teaches a turbine (24) and a compressor (18) of a gas turbine engine (10), but does not teach that the turbine and compressor is of a turbocharger.
Sperry teaches (Figure 1) a similar diffusing structure (30) is positioned downstream of a turbine (44) of a turbocharger (50) of a vehicle (10), and the primary fluid (AIR – Figure 2) is supplied by the compressor (28) of the turbocharger (50) – (p. [0032], ll. 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller by substituting a turbocharger for a gas turbine engine, because it has been held that simple substitution of one known element (in this case, a turbocharger, as taught by Sperry) for another (in this case, a gas turbine engine, as taught by Mueller) to obtain predictable results (in this case, a turbocharger comprising the propulsion system of Mueller) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) (B).
Regarding claim 18, Mueller teaches the invention as claimed and as discussed above for claim 13, except for a turbocharger, and wherein the diffusing structure is positioned downstream of a turbine of a turbocharger of the vehicle, and the primary fluid is supplied by the compressor of the turbocharger. It is noted that Mueller teaches a turbine (24) and a compressor (18) of a gas turbine engine (10), but does not teach that the turbine and compressor is of a turbocharger.
Sperry teaches (Figure 1) a similar diffusing structure (30) is positioned downstream of a turbine (44) of a turbocharger (50) of a vehicle (10), and the primary fluid (AIR – Figure 2) is supplied by the compressor (28) of the turbocharger (50) – (p. [0032], ll. 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller by substituting a turbocharger for a gas turbine engine, because it has been held that simple substitution of one known element (in this case, a turbocharger, as taught by Sperry) for another (in this case, a gas turbine engine, as taught by Mueller) to obtain predictable results (in this case, a turbocharger comprising the propulsion system of Mueller) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) (B).
Regarding claim 19, Mueller teaches the invention as claimed and as discussed above for claim 13, and Mueller further teaches (Figure 2) a cylinder (30).
However, Mueller does not teach the diffusing structure is located upstream of the cylinder.
Sperry teaches (Figure 1) a similar diffusing structure (30 – as shown in Figure 2) that may be placed at any location in intake system (14), such as upstream from compressor (28) – (p. [0026], ll. 3-6). When placed upstream from the compressor (28), the diffusing structure (30) will also be upstream of the engine body (12), which contains cylinders.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mueller by relocating the diffusing structure to be upstream of the cylinder, since it has been held that mere relocation of an element would not have modified the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). MPEP 2144.04 (VI-C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741